DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
Every claimed structure of the disclosed drawings must be associated with a reference number that is discussed within the written specification.   
Claim 4 discloses a filter however, no filter is shown in the provided drawings. Claim 3 has two sentences. Each claim should be a singular claim with a single period at the end of the claim. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “the user”, should read “a user”.  
Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Rejections - 35 USC § 112
Claim 1-4 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 2-4  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 recites the bottom compartment may or may not hold different parts of utensil that are […], it may or may not hold a rechargeable battery […]. It is not clear if these structures (i.e. utensil, rechargeable battery) are positively recited or intended use. For the purpose of examination, it will be assumed that these limitations are intended use. Further correction and clarification is required.  
Claims 3, and 4 recites “may or may not” and therefore rejected for the same reason applied for claim 2. For the purpose of examination, structures  followed by this terminology will be treated as intended use. Further correction and clarification is required. 
Claim 2 is led to be indefinite  because is it not clear if claim 2 is dependent upon claim 1 or claim 2 is intended to be an independent claim of its own. For the purpose of examination, it will be assumed that claim 2 depends on claim 1.
Claim 3 is led to be indefinite because it is not clear upon which claim, claim 3 depends on. For the purpose of examination,  it will be assumed that claim 3 depends on claim 1.Further correction and clarification is required.
Claim 4 is led to be indefinite because it is not clear upon which claim, claim 3 depends on. For the purpose of examination,  it will be assumed that claim 3 depends on claim 1.Further correction and clarification is required.
Claim 3 recites the limitation " the middle part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "The top part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Note: Claims 1-4 has been examined as best understood by the Examiner and relevant prior arts has been applied as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertken (US 20090080180).
Regarding claim 1, Bertken discloses A bottle comprising a cap (13), a bottle (Fig. 9) and a bottom piece (20, 30) that holds extra items  (Fig. 9; holding a key card), and is used to hydrate (Para 6: a beverage bottle for storing and dispensing drinking water or other liquids or solids attached to any combination of one or more optional accessories, for example, audio devices, storage devices, recreational devices, lighting devices (both an outward-facing flashlight and an inward-facing lantern), power sources, emergency items, clocks, timers, alarms, and medicine dispensing needs)

Regarding claim 2, Bertken discloses a bottom portion (20,30) that is capable of holding different parts of utensil that are joined together in a straight fashion, and is capable of holding a rechargeable battery that the user could use.

Regarding claim 3,   Bertken discloses,  a bottle further comprising a middle part that is capable of holding a beverage (Para 28: “A bottle body 10 has a first extremity 11 for dispensing the contents of the bottle”) from which the user can drink or do as they please, wherein the bottle is cylindrical (Fig. 9).

Regarding claim 4, Bertken discloses, a top part consisting of an opening that is kept closed by a screw -on lid (Para 43, “The container body 10 has a top portion 11 for dispensing the contents of the bottle having a cylindrical perimeter. Threaded portions 114, formed about the periphery of the top portion 11, mate with complementary threaded portions 116 formed on inside walls of removable cap 13”). And is capable of holding a filter in which the beverage will pass through. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ader (US 0378752) disclose a bottle with a bottom compartment for holding additional article (Fig. 1-3)
Al-Jadh (US 20070017890) disclose a bottle with a bottom compartment for holding additional article (Fig. 2).
Nelson (US 20090188884)  discloses a bottle with a bottom compartment for holding additional article (Fig. 1-3).
Crampton (US 20200207529) discloses a bottle with a bottom compartment for holding additional article as well as a filter 605 on the cap (Fig. 7).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                  



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736